DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     D'ANDRE JERED BANNISTER,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-1797

                                [July 2, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Barry M. Cohen, Judge;
L.T. Case No. 502002CF009204A.

   D'Andre Jered Bannister, Punta Gorda, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.